Citation Nr: 1447292	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-05 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the Veteran's right (major) upper extremity peripheral neuropathy.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's left (minor) upper extremity peripheral neuropathy.  

3.  Entitlement to an initial compensable disability evaluation for the Veteran's right lower extremity peripheral neuropathy.  

4.  Entitlement to an initial compensable disability evaluation for the Veteran's left lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1966 to June 1969.  The Veteran served in the Republic of Vietnam.  

In April 2011, the Board of Veterans' Appeals (Board) granted service connection for peripheral neuropathy of the upper and lower extremities.  This matter came before the Board on appeal from a May 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) which effectuated the Board's decision; established service connection for right (major) upper extremity peripheral neuropathy, left (minor) upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of August 11, 2003.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that initial compensable evaluations are warranted for his right upper extremity, left upper extremity, right lower extremity, and left lower extremity peripheral neuropathy as the disabilities are productive of significant neurological and associated functional impairment.  

In reviewing the reports of VA neurological evaluations conducted in September 2010 and November 2012, the Board observes that it is unclear which nerves are affected by the Veteran's service-connected peripheral neuropathy.  While the September 2010 examination reports identifies the affected nerves as the superficial cutaneous nerves of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity, the November 2012 examination report states that the Veteran's diabetic peripheral neuropathy involves the right and left median nerves and the right and left sciatic nerves.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that further VA evaluation is necessary in identifying the nerves affected by the Veteran's service-connected peripheral neuropathy.  

Additionally, the November 2012 VA examination report states that a November 2012 electromyographic (EMG) study of the upper extremities and the right lower extremity was conducted and revealed abnormal findings consist with chronic sensory motor polyneuropathy.  The cited November 2012 VA EMG study and VA clinical documentation dated after November 2012 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  A combined 100 percent schedular rating has been in effect since 1992.  Therefore, the issue of a TDIU is not a part of the Veteran's claims for higher initial evaluations for his peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all private treatment of his service-connected peripheral neuropathy after November 2012 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record both the November 2012 VA EMG study and any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after November 2012.  

3.  Schedule the Veteran for a VA neurological examination conducted by the appropriate physician in order to assist in determining the nature and severity of his service-connected peripheral neuropathy of the upper and lower extremities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The affected nerves should be specifically identified.  

The examiner should advance an opinion as to the impact of the Veteran's peripheral neuropathy of the upper and lower extremities upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

